Beekman, P. J.
(concurring). The letter of introduction from the Bradstreet Company, which states that "the plaintiff represented their subscribers, Wesendonck, Lorenz & Co., the defendants, was put in evidence by the plaintiff as'involving an admission on the part of the defendants tending to corroborate his claim that he had been employed by them. It appears that this letter was obtained by the defendants and transmitted by them to Hashagen & Christinet, by whom in turn it was delivered to the plaintiff. The defendants were, therefore, entitled to show the surrounding facts and circumstances in order to rebut the injurious inferences which might otherwise be drawn from the paper in question if unexplained. The letter of June 28, 1895, from Hashagen & Christinet to them, which is quoted in full- in the opinion *608of Mr. Justice Giegerich, shows that the Bradstreet letter was procured by the defendants at the request of the above firm, and contains statements which tend to explain the defendants’ action in the matter. The transaction which culminated in the delivery of the Bradstreet letter to the plaintiff was between the defendants and Hashagen & Christinet. The plaintiff having put in evidence part of it, the defendants were entitled to show all that took place in order that proper inferences might be drawn from their action in the matter. This they endeavored to do by offering in evidence the letter of June twenty-eighth, which was excluded. This letter was a part and a very important part of the transaction, and the defendants had a right to have it received in evidence for that reason. The rejection of it by the court was erroneous, and as the ruling was highly prejudicial to the defendants, it follows that the judgment should be reversed and a new trial ordered.
Judgment reversed and new trial ordered, with costs to appellants to abide event.